DETAILED ACTION
This Office action is in response to Quick Path IDS received 13 July 2022.

Allowable Subject Matter
Claims 1, 4-11, 14-17, and 19-20 are allowed.
Regarding claims 1, 11, and 17, the closest prior art is Kato et al. (JP H11-62887 A; using machine translation provided by applicant).  Kato discloses determining when a surge event [4] has occurred based at least in part on received signals representing the current to the compressor motor [5] by determining a difference (S) between a moving average value of a current (M) and a selected current value (I) (paragraphs 0008-0009, Figures 1-2, and claim 1).  However, Kato does not disclose determining when a surge event has occurred based at least in part on/only on received signals representing the current to the compressor motor by determining a difference between a previous current and a present current as required by the claims.  Rather, the moving average current (M) of Kato is calculated for a predetermined time before and after the selected current value (I) such that it is both prior to and following the selected current value (I) and cannot be considered a previous current.  As such, the aforementioned claims are still deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746